IN THE COURT OF APPEALS OF IOWA

                                  No. 19-1541
                              Filed August 4, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CASSANDRA GREENWAY,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Patrice

Eichman, District Associate Judge.



      On direct appeal, the defendant claims ineffective assistance of trial

counsel. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Ashley Stewart, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Bridget A. Chambers, Assistant

Attorney General, for appellee.



      Considered by Tabor, P.J., Greer, J., and Potterfield, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                         2


POTTERFIELD, Senior Judge.

      Cassandra Greenway was convicted of possession of a controlled

substance, second offense, and judgment was entered against her in September

2019. On appeal, Greenway argues trial counsel provided ineffective assistance

by failing to file a motion to suppress evidence based on an unconstitutional search

by police officers.1 But Iowa Code section 814.7 (Supp. 2019) prevents us from

deciding claims of ineffective assistance on direct appeal from the criminal

proceedings.2 And this statute applies to Greenway’s case.3 See State v. Tucker,

959 N.W.2d 140, 145 (Iowa 2021) (“The new legislation applies to this appeal

because judgment and sentence was entered after the effective date of the bill.”).

      Recognizing the hurdle created by the amended statute, Greenway argues

section 814.7 is unconstitutional, challenging the statute in a number of ways.

First, she challenges the statute for violating the separation-of-powers doctrine.



1 In the alternative, Greenway asks us to adopt the plain error doctrine. Appellants
have repeatedly asked our court to adopt the doctrine and heretofore, as recently
as a couple of months ago, our supreme court has declined. See State v. Treptow,
960 N.W.2d 98, 109 (Iowa 2021) (“[The appellant] argues[] this court should adopt
plain error review. We are disinclined to do so. We have repeatedly rejected plain
error review and will not adopt it now.”). We are not at liberty to overturn supreme
court precedent. State v. Hastings, 466 N.W.2d 697, 700 (Iowa 1990).
2 The statute, which took effect July 1, 2019, provides:

        An ineffective assistance of counsel claim in a criminal case shall be
        determined by filing an application for postconviction relief pursuant
        to chapter 822. The claim need not be raised on direct appeal from
        the criminal proceedings in order to preserve the claim for
        postconviction relief purposes, and the claim shall not be decided on
        direct appeal from the criminal proceedings.
Iowa Code § 814.7 (emphasis added).
3 In another appeal before our court, Greenway challenges her conviction for

second-degree theft by raising a claim of ineffective assistance of counsel. As in
this case, we are unable to decide her claim on direct appeal. See State v.
Greenway, No. 19-1555, 2021 WL ______, at *_ (Iowa Ct. App. Aug 4, 2021).
                                          3

See id. at 148 (“‘The division of the powers of government into three different

departments—legislative, executive, and judicial—lies at the very foundation of our

constitutional system.’ The ‘historic concept of separation of powers to safeguard

against tyranny’ is memorialized in the Iowa Constitution.’” (citation omitted)); see

also Iowa Const. art. III, Three Separate Departments, § 1. But our supreme court

has already determined “section 814.7 does not violate the separation-of-powers

doctrine,” so this challenge fails. Tucker, 959 N.W.2d at 151.

       Next, Greenway asserts section 814.7 is unconstitutional because it

violates her right to equal protection under the law. See U.S. Const. amend. XIV,

§ 1, Iowa Const. art. I, § 6. “The first step in our equal protection analysis is to

determine whether the challenged law makes a distinction between similarly

situated individuals with respect to the purposes of the law.” Treptow, 960 N.W.2d

at 104. Greenway claims the law distinguishes between those defendants who

have been convicted based upon insufficient evidence who were properly

represented and those who were improperly represented. But again, our supreme

court has already considered this argument. It concluded “those asserting claims

other than a claim of ineffective assistance of counsel are not similarly situated to

those asserting claims of ineffective assistance of counsel.” Id. at 106. “A claim

of ineffective assistance of counsel is more than an error preservation device; it is

a substantive legal claim with its own elements.” Id. And “[i]t is not unconstitutional

or even unreasonable to treat as similarly situated only those parties whose cases

are ‘factually and legally similar’ and ‘share similar procedural histories.’”      Id.

(citation omitted).   Because Greenway’s argument is not based on “similarly

situated individuals,” her equal protection argument fails. See State v. Dudley, 766
                                        4


N.W.2d 606, 616 (Iowa 2009) (“If a plaintiff cannot show preliminarily that persons

in the two classes are similarly situated, we have concluded the court need not

determine whether there is a constitutionally adequate basis for the persons’

different treatment.”).

       Finally, Greenway agues section 814.7 violates her right to due process.

But “[t]here is no due process right to present claims of ineffective assistance of

counsel on direct appeal.” Treptow, 960 N.W.2d at 108. “Due process merely

requires an opportunity to present those claims in some forum.” Id.

       Because section 814.7 prevents us from deciding Greenway’s claim of

ineffective assistance on direct appeal and Greenway has not proved section

814.7 is unconstitutional, we affirm.

       AFFIRMED.